NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

QINGXUE LU,                                     No.    14-71763

                Petitioner,                     Agency No. A075-705-402

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Qingxue Lu, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Silaya v. Mukasey, 524 F.3d 1066, 1070 (9th Cir. 2008). We deny the petition for

review.

      Substantial evidence supports the agency’s conclusion that Lu failed to

demonstrate that the harm he experienced in China rose to the level of persecution.

See He v. Holder, 749 F.3d 792, 796 (9th Cir. 2014) (petitioner must show

“substantial evidence of further persecution” apart from spouse’s forced abortion).

Substantial evidence also supports the agency’s conclusion that Lu failed to

establish a well-founded fear of future persecution in China. See Ahmed v. Keisler,

504 F.3d 1183, 1191 (9th Cir. 2007) (A well-founded fear “must be both

subjectively genuine and objectively reasonable” (quoting Sael v. Ashcroft, 386

F.3d 922, 924 (9th Cir. 2004)). Thus, Lu’s asylum claim fails.

      In this case, because Lu failed to establish eligibility for asylum, he failed to

establish eligibility for withholding of removal. See Zehatye v. Gonzales, 453 F.3d

1182, 1190 (9th Cir. 2006).

      In his opening brief, Lu does not challenge the agency’s denial of his

application for CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80

(9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief

are waived).

                                          2                                     14-71763
PETITION FOR REVIEW DENIED.




                       3      14-71763